 

Exhibit 10.4

TETRA Technologies, Inc.

EMPLOYEE RESTRICTED STOCK AGREEMENT

Pursuant to the terms of the TETRA Technologies, Inc. 2006 Equity Incentive
Compensation Plan

1. Grant of Restricted Stock. TETRA Technologies, Inc., a Delaware corporation
(“Company”), hereby awards to (“Participant”) all rights, title and interest in
the record and beneficial ownership of xx,xxx shares (the “Restricted Stock”) of
common stock, $0.01 par value per share, of the Company (“Common Stock”),
subject to and in accordance with the terms and conditions of this document.
This Employee Restricted Stock Agreement (“Restricted Stock Agreement”) is dated
as of xx/xx/xx. The Restricted Stock is awarded pursuant to and to implement in
part the TETRA Technologies, Inc. 2006 Equity Incentive Compensation Plan (as
amended and in effect from time to time, the “Plan”) and is subject to the
restrictions, forfeiture provisions and other terms and conditions of the Plan,
which is hereby incorporated herein and is made a part hereof, and this
Restricted Stock Agreement. By execution of this Restricted Stock Agreement,
Participant agrees to be bound by all of the terms, provisions, conditions and
limitations of the Plan as implemented by the Restricted Stock Agreement and
this Agreement, together with all rules and determinations from time to time
issued by the Committee pursuant to the Plan. All capitalized terms have the
meanings set forth in the Plan unless otherwise specifically provided. All
references to specified paragraphs pertain to paragraphs of this Restricted
Stock Agreement unless otherwise provided.

2. Custody of Restricted Stock. The stock certificate(s) evidencing the
Restricted Stock shall be issued and registered on the Company’s books and
records in the name of the Participant as soon as practicable following the date
of this Restricted Stock Agreement. The Company shall retain physical possession
and custody of each stock certificate representing the Restricted Stock until
such time as the Restricted Stock becomes vested, and the restrictions imposed
thereon lapse, in accordance with Paragraph 4 below. The Participant will
deliver to the Company a stock power in substantially the form of Exhibit A
attached hereto, endorsed in blank, with respect to each award of the Restricted
Stock. Each stock certificate shall bear a restrictive legend in substantially
the following form:

The shares represented by this certificate have been issued pursuant to the
terms of the TETRA Technologies, Inc. 2006 Equity Incentive Compensation Plan
(as amended and restated) and may not be sold, pledged, transferred, assigned or
otherwise encumbered in any manner except as is set forth in the terms of the
Restricted Stock Agreement dated _______________, 200___.

Upon the written request of the Participant following the vesting of any portion
of the shares of the Restricted Stock and the removal of any restrictions
thereon in accordance with Paragraph 4 below, the Company will promptly issue a
stock certificate, without such restrictive legend, with respect to the vested
portion of the shares of the Restricted Stock registered on the Company’s books
and records in the name of the Participant. Following the expiration of the
Restricted Period, the Company will promptly issue a stock certificate, without
such restrictive legend, for any shares of the Restricted Stock that have vested
and with respect to which the restrictions imposed thereon have lapsed to the
extent a stock certificate has not previously been reissued without a
restrictive legend as provided in the preceding sentence.

3. Risk of Forfeiture. Participant shall immediately forfeit all rights to any
shares of the Restricted Stock which have not vested and with respect to which
the restrictions thereon have not lapsed in the event of termination,
resignation, or removal of Participant from Employment with the Company or any
Affiliate under circumstances that do not cause Participant to become fully
vested, and the restrictions on such shares of Restricted Stock to lapse, under
the terms of the Plan.

 

--------------------------------------------------------------------------------



4. Restricted Period; Vesting. Subject to the provisions of this Restricted
Stock Agreement including, without limitation, the following provisions of this
Paragraph 4, the total number of shares subject to this Restricted Stock
Agreement shall vest, and the restrictions imposed thereon shall lapse, in
accordance with the following schedule:

[schedule to be specified]

The period from the date hereof until the shares of the Restricted Stock have
become 100% vested and the restrictions thereon have lapsed shall be referred to
as the “Restricted Period.”

The Committee may, upon the occurrence of a Change in Control and in accordance
with Paragraph 8 below, waive all restrictions and conditions of the Restricted
Stock with the result that the shares of Restricted Stock shall be fully vested
and the restrictions thereon shall have lapsed.

5. Transferability. During the Restricted Period, the Participant shall not
sell, assign, transfer, pledge, exchange, hypothecate, or otherwise dispose of
any shares of the Restricted Stock prior to vesting in accordance with Paragraph
4 above. Upon receipt by the Participant of stock certificate(s) representing
the vested shares without a restrictive legend pursuant to Paragraph 2 above,
the Participant may hold or dispose of the shares represented by such
certificate(s), subject to compliance with (i) the terms and conditions of the
Plan and this Restricted Stock Agreement, (ii) applicable federal or state
securities laws or other applicable law, (iii) applicable rules of any exchange
on which the Company’s securities are traded or listed, and (iv) the Company’s
rules or policies as established by the Company in its sole discretion.

6. Ownership Rights. Prior to any forfeiture of the shares of Restricted Stock
and while such nonvested shares are restricted, the Participant shall, subject
to the terms and restrictions of this Restricted Stock Agreement and the Plan,
have all rights with respect to the shares of Restricted Stock awarded hereunder
including the right to vote the shares of Restricted Stock, whether or not
vested in accordance with Paragraph 4 above, and the right to receive all
dividends, cash or stock, paid or delivered thereon from and after the date
hereof in accordance with the following provisions. During the Restricted
Period, any dividends, cash or stock, paid or delivered on any of the nonvested
shares of the Restricted Stock, shall be credited to an account for the benefit
of the Participant. In the event of the forfeiture of any nonvested shares of
the Restricted Stock, the Participant shall have no further rights with respect
to such Restricted Stock and shall forfeit any dividends, cash or stock,
credited to the account for the benefit of the Participant which are related to
the forfeited shares of Restricted Stock. To the extent the shares of Restricted
Stock shall become fully vested and the restrictions imposed thereon shall lapse
pursuant to Paragraph 4 above, all dividends, cash and stock, if any, credited
to the account for the benefit of the Participant shall be distributed to the
Participant without interest.

7. Termination of Employment. If Employment of Participant is terminated for any
reason whatsoever including, without limitation, death, Disability or
Retirement, any nonvested shares of the Restricted Stock outstanding at the time
of such termination and all rights thereunder shall be forfeited and no further
vesting shall occur, and the Company shall have the right to repurchase or
recover such shares for the amount of any cash paid therefor.

8. Change in Control.

(a) Change in Control. In the event of a Change in Control described in clauses
(ii), (iii) and (iv) of the definition of Change in Control under Section 1.2 of
the Plan, the Committee may waive all restrictions and conditions of all
Restricted Stock then outstanding with the result that the shares of Restricted
Stock shall be fully vested and all

Page 2

--------------------------------------------------------------------------------



restrictions shall be deemed satisfied, and the Restricted Period shall be
deemed to have expired as of the date of the Change in Control or such other
date as may be determined by the Committee.

Notwithstanding the above, the Committee shall not be required to take any
action described in the preceding sentence and any decision made by the
Committee, in its sole discretion, not to take some or all of the actions
described in the preceding sentence shall be final, binding and conclusive with
respect to the Company and all other interested persons.

(b) Right of Cash-Out. If approved by the Board prior to or within thirty (30)
days after such time as a Change in Control shall be deemed to have occurred,
the Board shall have the right for a forty-five (45) day period immediately
following the date that the Change in Control is deemed to have occurred to
require Participant to transfer and deliver to Company all unvested shares of
Restricted Stock hereunder with respect to which the restrictions have not
lapsed in exchange for an amount equal to the “cash value” (defined below) of
such shares of Restricted Stock. Such right shall be exercised by written notice
to Participant. The cash value of such shares of Restricted Stock shall equal
the “market value” (defined below) per share, multiplied by the number of
unvested shares of Restricted Stock hereunder with respect to which the
restrictions have not lapsed. For purposes of the preceding sentence, “market
value” per share shall mean the higher of (i) the average of the Fair Market
Value per share of Common Stock on each of the five trading days immediately
following the date a Change in Control is deemed to have occurred or (ii) the
highest price, if any, offered in connection with the Change in Control. The
amount payable to Participant by Company pursuant to this Section 8(b) shall be
paid in cash or by certified check and shall be reduced by any taxes required to
be withheld.

9. Reorganization of Company and Subsidiaries. The existence of the Restricted
Stock shall not affect in any way the right or power of Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the shares
of Restricted Stock or the rights thereof, or the dissolution or liquidation of
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

10. Adjustment of Shares. In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, the Committee shall, in such manner as it may deem equitable, make
adjustments to the terms and provisions of this Restricted Stock Agreement.

11. Certain Restrictions. By executing this Restricted Stock Agreement,
Participant agrees that if at the time of delivery of certificates for the
shares of Restricted Stock issued hereunder any sale of such shares of Common
Stock is not covered by an effective registration statement filed under the
Securities Act of 1933 (“Act”), the certificates so delivered may contain such
legends as the Company shall require and the Participant will acquire the shares
of Restricted Stock for Participant’s own account and without a view to resale
or distribution in violation of the Act or any other securities law, and upon
any such acquisition Participant will enter into such written representations,
warranties and agreements as Company may reasonably request in order to comply
with the Act or any other securities law or with this Restricted Stock
Agreement. Participant agrees that the Company shall not be obligated to take
any affirmative action in order to cause the issuance or transfer of shares of
Restricted Stock hereunder to

Page 3

--------------------------------------------------------------------------------



comply with any law, rule or regulation that applies to the shares of Restricted
Stock subject to this Restricted Stock Agreement.

12. Amendment and Termination. The Restricted Stock Agreement may not be
terminated by the Board or the Committee at any time without the written consent
of Participant. This Agreement may be amended in writing by the Company and
Participant, provided the Company may amend this Agreement unilaterally (i) if
the amendment does not adversely affect the Participant’s rights hereunder in
any material respect, (ii) if the Company determines that an amendment is
necessary to comply with Rule 16b-3 under the Exchange Act, or (iii) if the
Company determines that an amendment is necessary to meet the requirements of
the Code or to prevent adverse tax consequences to the Participant.

13. No Guarantee of Employment. Neither this Restricted Stock Agreement nor the
award of Restricted Stock evidenced hereby shall confer upon Participant any
right with respect to continuance of employment or other service with the
Company or any Affiliate, nor shall it interfere in any way with any right
Company or any Affiliate would otherwise have to terminate such Participant’s
employment or other service at any time.

14. Tax Matters.

(a) Company shall have the right to (i) make deductions from the number of
shares of Restricted Stock otherwise deliverable upon vesting of the Restricted
Stock and satisfaction of the conditions precedent under this Restricted Stock
Agreement in an amount sufficient to satisfy withholding of any federal, state
or local taxes required by law, or (ii) take such other action as may be
necessary or appropriate to satisfy any such tax withholding obligations.

(b) Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid, if any, for the shares
of Restricted Stock and their fair market value on the date of vesting when any
forfeiture restrictions applicable to such shares lapse will be reportable as
ordinary income at that time. For this purpose, “forfeiture restrictions”
include the Company’s rights to reacquire the shares of the unvested Restricted
Stock described above. Participant may elect to be taxed at the effective time
of this award when the shares are acquired rather than when such shares vest and
cease to be subject to such forfeiture restrictions by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty (30)
days after the date hereof. If such an election is made, Participant will have
to make a tax payment to the extent the purchase price, if any, is less than the
fair market value of the shares on the date hereof. No tax payment will have to
be made to the extent the purchase price, if any, is at least equal to the fair
market value of the shares on the date hereof. Failure to make this filing
within the thirty (30) day period will result in the recognition of ordinary
income by you as the shares of Restricted Stock vest and the forfeiture
restrictions lapse.

PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b) IF PARTICIPANT
ELECTS TO DO SO, EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON PARTICIPANT’S BEHALF. PARTICIPANT MUST AND IS RELYING
SOLELY ON PARTICIPANT’S OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE ANY SECTION 83(b) ELECTION.

Page 4

--------------------------------------------------------------------------------



(c) Neither Company nor the Board or Committee makes any commitment or guarantee
that any federal or state tax treatment will apply or be available to any person
eligible for the benefits under this Restricted Stock Agreement.

15. Community Interest of Spouse. The community interest, if any, of any spouse
of Participant in any Restricted Stock shall be subject to all of the terms,
conditions and restrictions of this Restricted Stock Agreement and the Plan.

16. Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, Participant agrees, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Participant has access. Participant
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.

17. Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement, and this Restricted Stock
Agreement shall be construed and enforced as of the illegal, invalid, or
unenforceable provision had never been included herein.

18. Governing Law. This Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law.



COMPANY

TETRA Technologies, Inc.

By: ____________________

Geoffrey M. Hertel

President & Chief Executive Officer

PAARTICIPANT

By: ____________________

(Signature)

 

 

Page 5

--------------------------------------------------------------------------------



Exhibit A

Assignment Separate from Certificate

FOR VALUE RECEIVED, __________________ hereby sells, assigns and transfers unto
TETRA Technologies, Inc., a Delaware corporation (the “Company”), ______________
(____________) shares of common stock of the Company represented by Certificate
No. _________ herewith and does hereby irrevocably constitute and appoint
______________________, or his designee or successor, attorney to transfer the
said stock on the books of the Company with full power of substitution in the
premises.

Dated: ________________, 20____.

________________

Print Name

________________

Signature

Spouse Consent (if applicable)

________________ (Purchaser’s spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms of the Restricted Stock
Agreement as to his or her interests, whether as community property or
otherwise, if any, in the shares of common stock of the Company.

________________

Signature

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE RESTRICTED STOCK AGREEMENT WITHOUT
REQUIRING ADDITIONAL SIGNATURES ON THE PART OF THE PURCHASER.

 

--------------------------------------------------------------------------------

 

 